DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Fleur (US 4,781,472).
Regarding claim 1, La Fleur discloses a tie attachment assembly, comprising: a first layer (Fig. 4, left 62) including a first surface and a second surface, the first surface comprising an adhesive (at 64); a fold line (at 60); and, a second layer (Fig. 4, right 62), including: a third surface; a fourth surface connected to the first surface; a first cutout (at 58) arranged on a first side of the fold line; and, a second cutout (at 58) arranged on a second side of the fold line, opposite the first side. See Figs. 1-4.
Regarding claim 2, a tie (52) is arranged to engage the third surface. See Fig. 3.
Regarding claim 4, the tie is arranged at the fold line. See Fig. 3. 
Regarding claim 5, the first cutout comprises: a radially innermost section having a first width; a radially intermediate section having a second width; and, a radially outermost section having a third width. See Figs. 3-4.

Regarding claim 10, the tie attachment assembly is arranged to be connected to a corner of an inner liner (32) such that the tie is arranged between the inner liner and the third surface. See Figs. 1-3.
Regarding claim 11, the tie is arranged to be connected to a corner of an outer bag (24) to connect the inner liner to the outer bag. See Figs. 1-3. 
Regarding claim 12, the first and second cutouts are ovular in shape. See Figs. 3-4.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Fleur (US 7,125,168)(‘168).
Regarding claim 15, ‘168 discloses a tie attachment assembly, comprising: 17a first layer (71) including a first surface and a second surface, the first surface comprising an adhesive (42); and, a second layer (46), including: a third surface; a fourth surface connected to the first surface; a first cutout (Fig. 9, at 49) operatively arranged to expose the adhesive of the first side; and, a second cutout (Fig. 9, at 42). See Figs. 8-9.
Regarding claim 16, the second cutout is spaced apart from the first cutout. See Figs. 8-9.
Regarding claim 17, a fold line (45) arranged between the first cutout and the second cutout. See Fig. 4. 
Regarding claim 18, the second cutout is operatively arranged to expose the adhesive of the first side. See Figs. 7-8.

Regarding claim 20, a tie attachment assembly, comprising: a first layer (71) including a first surface and a second surface, the first surface comprising an adhesive (42); and, a second layer (46), including: a third surface; a fourth surface connected to the first surface; a first cutout (Fig. 9, at 49) operatively arranged to expose the adhesive of the first side; and, a second cutout (Fig. 9, at 42) operatively arranged to expose the adhesive of the first surface. See Figs. 1-9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over La Fleur as applied above in further view of La Fleur (US 7,125,168)(‘168).
Regarding claims 13 and 14, La Fleur does not disclose a first and second cutout as claimed. ‘168, which is drawn to a tie assembly, discloses a first (Fig. 9, at 49) and second cutout (Fig. 9, at 42) operatively arranged to expose the adhesive of the first surface. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the cutouts of ‘168 on the assembly of La Fleur in order to facilitate the production of various ties. 

Allowable Subject Matter
Claims 3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant argues that La Fleur does not disclose a cutout on a second layer. First, applicant’s specification appears to have a first layer (110) and a second layer (120). However, applicant’s claim 1 does not require the first and second layer as shown in applicant’s specification. As such, the second layer (Fig .4, left side 62) is created when it is folded over and attached to the first layer (Fig 4, right side 62). As such, there is a second cutout on the second layer. Applicant is advised to further clarify claim 1. 
As to claims 5 and 6, applicant again too narrowly interprets the claims. Claims 5 and 6 simply disclose radial sections. The term “section” is very broad. The cutout of La Fleur essentially has infinite “sections.” Thus, it is the Office’s position that the cutout of La Fleur, starting from the innermost part and proceeding outward, discloses multiple sections with differing widths. Applicant is advised to further clarify claims 5 and 6. 
As to claim 12, applicant uses the term “ovular,” which denotes like an oval and not necessarily exactly an oval. See https://www.dictionary.com/browse/ovular#:~:text=Ovular%20is%20an%20adjective%2like and oval. Arguendo that the cutout of La Fleur is not ovular, applicant should note that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734